Citation Nr: 0900792	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for disability benefits 
administered by the United States Department of Veterans 
Affairs.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The appellant alleges that he had World War II service in the 
Commonwealth Army of the Philippines in the service of the 
U.S. Armed Forces for the Far East.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

Following the issuance of the statement of the case in May 
2007, the veteran submitted additional evidence in support of 
his claim and waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The appropriate United States service department certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 


CONCLUSION OF LAW

The service requirement to convey to the appellant 
eligibility for disability benefits administered by the 
United States Department of Veterans Affairs is not met.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§  3.40, 3.41, 
3.203 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2006 and in November 2006.  The 
notice included the type of evidence needed to substantiate 
the underlying claims of service connection, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service; and the underlying claim for pension.  The 
appellant was notified that VA would obtain service records, 
VA records, and records from other Federal agencies, and that 
he could submit records not in the custody of a Federal 
agency, such as private medical records or he could authorize 
VA to obtain any non-Federal records on his behalf.  The 
notice included the provisions for the effective date of the 
claims and for the degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim, except the notice was deficient 
as to the type of evidence needed to prove veteran status). 

In the notice of the adverse determination, dated in November 
2006, the appellant was notified that valid military service 
was a requirement for eligibility to receive VA benefits and 
that the National Personnel Records Center, the appropriate 
component of a United States service department, found no 
evidence that he served as a member of the Commonwealth Army 
of the Philippines, including the recognized guerrillas, in 
the service of the Armed Forces of the United States and that 
the determination of the service department was binding on VA 
under 38 C.F.R. § 3.203. 

The appellant was not notified that verification of service 
was not limited to verification by the service department, 
but a claimant may submit official evidence from the U. S. 
service department that verifies service.  Soria v. Brown, 
118 F.3d 747, 748 (Fed. Cir. 1997).  The VCAA notice error in 
failing to notify the claimant who was seeking disability 
benefits based on service in the Republic of the Philippines 
of the various methods available for proving Philippine 
veteran status was not prejudicial because the appellant was 
ineligible for Department of Veterans Affairs benefits as a 
matter of law based on the refusal of the National Personnel 
Records Center, the appropriate component of a United States 
service department, to certify his service.  Palor v. 
Nicholson, 21 Vet. App. 325 (2007) (citing Sanders v. 
Nicholson, 487 F.3d 881 (2007) (if a claim is denied as a 
matter of law, there is no possibility of any prejudice to 
the appellant with respect a VCAA content error)).  



To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the statement of the 
case, dated in May 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO has sought 
certification of service from the National Personnel Records 
Center.  

The appellant has not identified any additionally evidence to 
require reverification of service.  See Laruan v. West, 11 
Vet. App. 80, 82 (1998 (a second verification may be required 
if the claimant submits evidence establishing that the 
service department's certification was erroneous). 

As there is no indication of the existence of additional 
evidence, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the appeal 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Law and Regulations 


To establish basic eligibility for disability compensation or 
pension benefits administered by the United States Department 
of Veterans Affairs, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131, 1521. 

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefore under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes 
active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Service in the organized military forces of the Government of 
the Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
Armed Forces of the United States for the purpose of 
establishing eligibility for disability compensation, but not 
for pension benefits, administered by the United States 
Department of Veterans Affairs.  38 C.F.R. §§ 3.40, 3.41.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department. 
38 C.F.R. § 3.203.  And the findings of the service 
department are binding on VA for the purpose of establishing 
service in the U. S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).

Analysis 

The appellant seeks disability benefits administered by the 
U. S. Department of Veterans Affairs.  The appellant asserts 
that he had World War II service in the Commonwealth Army of 
the Philippines in the service of the United States Armed 
Forces. 




Although service in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, may constitute recognized 
service in the Armed Forces of the United States for the 
purpose of establishing eligibility for disability 
compensation, such service does not constitute recognized 
service for pension benefits administered by the United 
States Department of Veterans Affairs.  38 C.F.R. § 3.40.

In support of his claim, the appellant has submitted a copy 
of an Affidavit for Philippine Army Personnel, dated in 
February 1946; a copy of a report of physical examination of 
enlisted personnel, dated in April 1946; a copy of a 
certification of service from the Armed Forces of the 
Philippines, dated June 2001; a copy of a joint affidavit, 
dated in August 2006, attesting that the appellant received a 
monthly pension from the Philippine Veterans Affairs Office 
for military service during World War II; and a copy of the 
appellant's affidavit, dated in September 2006, attesting 
that he received a monthly pension from the Philippine 
Veterans Affairs Office as a member of the Philippine Army. 

In September 2006, the RO then requested verification of the 
appellant's service from the National Personnel Records 
Center.  In October 2006, the National Personnel Records 
Center, a component of the appropriate United States service 
department, reported that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

In light of the findings of the National Personnel Records 
Center, a component of the appropriate United States service 
department, which are binding on VA for the purpose of 
establishing service in the U. S. Armed Forces, the appellant 
has no qualifying service in the United States Armed Forces 
and he is not a "veteran" for the purpose of establishing 
eligibility for disability compensation benefits administered 
by the United States Department of Veterans Affairs.  



Since the evidence of service submitted by the appellant was 
not issued by a United States service department, the 
documents fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service for the purpose of 
establishing legal entitlement to disability compensation 
benefits administered by the United States Department of 
Veterans Affairs.  Soria v. Brown, 118 F. 3d 747, 749 (Fed. 
Cir. 1997).  

As the appellant is not eligible for VA disability benefits 
due to the lack of entitlement under the law, the Board does 
not reach the merits of the underlying claims of service 
connection or the claim for pension.  


ORDER

Eligibility for disability benefits administered by the 
United States Department of Veterans Affairs is denied. 


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


